DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16, 18, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially equal” in claim 11 is a relative term which renders the claim indefinite. The term “substantially equal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “substantially equal” is used twice in the following limitation in claim 11, “defining a first transparent material width at the first mounting pad that is substantially equal to the substrate width defining a second transparent material width at the first mounting pad that is substantially equal to the substrate width.”  The examiner is unable to determine the metes and bounds of claim 11 (and its dependent claims) since no tolerance is specified as to what the applicant believes to be “substantially equal.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16, 18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (United States Patent Application Publication No. US 2010/0157598 A1, hereinafter “Tsai”) in view of Mineshita (United States Patent Application Publication No. US 2013/0299860 A1, hereinafter “Mineshita”).
So far as understood in claim 11, Tsai discloses a similar device.  Figures 1-7 of Tsai disclose a light string comprising a first wire (1) and a second wire (2) extending parallel to the first wire (1).  There is a plurality of light-emitting diode (LED) assemblies (3) electrically connected to the first wire (1) and the second wire (2).  The examiner notes the limitation in the preamble, “with a reduced substrate-shielding effect.”  However when reading the preamble in the context of the entire claim, the recitation, “with a reduced substrate-shielding effect” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.   Therefore the limitation, “with a reduced substrate-shielding effect” has not been given any patentable weight.  Tsai does not disclose that each of the plurality of LED assemblies includes a substrate with a top surface, a bottom surface, a first lateral surface, and a second lateral surface, wherein the first lateral surface and the second lateral surface are arranged opposite to each other, a first mounting pad, covering at least a portion of the first lateral surface, a second mounting pad, covering at least a portion of the second lateral surface, wherein the first mounting pad and the second mounting pad cover a portion of the top surface and a first gap is defined between the first mounting pad and the second mounting pad at the top surface, and the first mounting pad and the second mounting pad cover a portion of the bottom surface and a second gap is defined between the first mounting pad and the second mounting pad at the bottom surface, an LED chip mounted on the first mounting pad on the top surface; wherein a first electrode and a second electrode of the LED chip are electrically connected to the first mounting pad and the second mounting pad respectively; and a transparent material partially covering the first mounting pad and the second mounting pad, covering the LED chip, and filling the first gap.  However figures 2 and 3 of Mineshita disclose an LED assembly that includes a substrate (210, p. 3, paragraph 67) including a top surface (top surface of (210)), a bottom surface (bottom surface of (210)), a first lateral surface (210f), and a second lateral surface (210e).  Figure 3 shows that the first lateral surface and the second lateral surface are arranged opposite to each other.  Figures 1 and 3 also show that the substrate has a length (z-direction) and a width (y-direction).  There is a first mounting pad (222), covering at least a portion of the first lateral surface, a second mounting pad (221), covering at least a portion of the second lateral surface, wherein the first mounting pad and the second mounting pad cover a portion of the top surface ((221) and (222) partially covers top surface of (210)) and a first gap (upper gap between (222) and (221)) is defined between the first mounting pad and the second mounting pad at the top surface, and the first mounting pad and the second mounting pad cover a portion of the bottom surface ((221) and (222) partially covers bottom surface of (210)) and a second gap (lower gap between (222) and (221)) is defined between the first mounting pad and the second mounting pad at the bottom surface.  There is an LED chip (300 - fig. 2), mounted on the first mounting pad on the top surface; wherein a first electrode (top electrodes of LED chip (300) connected to (222) - p. 3, paragraph 69) and a second electrode (electrode on bottom of (300) connected to (221) – p. 3, paragraph 69) of the LED chip are electrically connected to the first mounting pad and the second mounting pad respectively; and a transparent material (500) partially covering the first mounting pad and the second mounting pad ((500) partially covers (222) and (221) - fig. 2), covering the LED chip and filling the first gap ((500) is disposed across the gap between (222) and (221)).  Figures 1 and 3 of Mineshita show that the transparent material (500) has a length (z-direction) and a width (y-direction).  There are first and second transparent material widths that are substantially equal to the substrate width.  The transparent material length is greater than the first and second transparent material widths.  Mineshita discloses that such an LED assembly has a smaller size (p. 5, paragraph 84).  Furthermore Mineshita states that smaller LEDs are a known goal in the art (p. 1, paragraphs 5-6).  In view of Mineshita, it would therefore be obvious to implement the LED assembly disclosed in figures 1-3 of Mineshita in the light string of Tsai.  In the light string of Tsai constructed in view of Mineshita, the first wire (13 - fig. 3 of Tsai) is in connection with the first mounting pad at an edge of a top surface of the first mounting pad (222 – fig. 1-3 of Mineshita) and at an edge of a bottom surface of the first mounting pad (222), and second wire (12 - fig. 3 of Tsai) is in connection with the second mounting pad (221 – fig. 1-3 of Mineshita) at an edge of a top surface of the second mounting pad (221) and at an edge of a bottom surface of the second mounting pad (221).  In the device of Tsai constructed in view of Mineshita, figures 1-7 of Tsai show that the plurality of LED assemblies includes a first LED assembly (3) and a second LED assembly (note other unlabeled LED assemblies along first and second wires (1, 2)) with the first LED assembly (3) being located adjacent to the second LED assembly.  Each of the first (3) and second LED assemblies are mechanically joined to the first wire (1) and to the second wire (2) and the first LED assembly (3) is aligned serially with the second LED assembly along a length of the first (1)and second (2) wires.
So far as understood in claim 12, Mineshita discloses that the transparent material comprises a glue material (500, epoxy resin - p. 7, paragraph 103).
So far as understood in claim 13, Mineshita discloses that the transparent material comprises a glue material (500, epoxy resin - p. 7, paragraph 103).
So far as understood in claim 14, in the light string of Tsai constructed in view of Mineshita, the top surface faces a direction parallel to the first wire (1 - fig. 1-7 of Tsai) and the second wire (2 - fig. 1-7 of Tsai).
So far as understood in claim 15, Mineshita discloses that a height direction (X - fig. 3) is defined as a direction from the top surface to the bottom surface, the transparent material has a thickness in the height direction (see FIG. 3), the electrically-insulated substrate has a substrate thickness (thickness t of 210), and the transparent material thickness is larger than the substrate thickness ((500) is larger than thickness L3, L3 is larger than thickness t in direction x - p. 3, paragraph 72) thus meeting the claim.
So far as understood in claim 16, Mineshita discloses that the transparent material thickness is larger than twice the substrate thickness (L1 is 3.3 mm – p. 3, paragraph 72; 210 is 0.7 mm – p. 3, paragraph 67). Therefore, the transparent material (500) thickness is larger than twice the thickness of the substrate (210) thickness.
So far as understood in claim 18, Mineshita does not explicitly disclose that the substrate length is larger than triple the substrate width.  However Mineshita teaches different embodiments with (210) elongated in different directions such as z direction for fig. 2, y and direction for fig. 14.  Thus Mineshita recognizes different proportions of length to width being variable.  Although Mineshita does not teach the exact substrate width and length dimensions as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above and the lack of disclosed criticality for the claimed triple ratio versus an elongated proportion, it would have been obvious to tailor the substrate length to substrate width ratio for fitting, stability, or aesthetic purposes.  Therefore this limitation is not patentable over Tsai and Mineshita.
So far as understood in claim 20, Mineshita discloses that in the width direction, a pad width (width of (221) and (222) in fig. 2) of each of the first mounting pad and the second mounting pad is equal to the substrate width (see fig. 2).
So far as understood in claim 21, fig. 1-3 of Mineshita show that a portion of the first mounting pad (222) is located between the edge of the top surface of the first mounting pad (222) and the edge of the bottom surface of the first mounting pad (222).
So far as understood in claim 22, fig. 1-3 of Mineshita shows that a first mounting pad (222) width is equal to a second mounting pad (221) width, and the first (222) and second (221) mounting pad widths are equal to the substrate (210) width.
So far as understood in claim 23, Mineshita discloses that the transparent material thickness is larger than twice the substrate thickness (L1 is 3.3 mm – p. 3, paragraph 72; 210 is 0.7 mm – p. 3, paragraph 67). Therefore, the transparent material (500) thickness is at least twice the thickness of the substrate (210) thickness.
So far as understood in claim 24, Mineshita discloses that the transparent material thickness is larger than twice the substrate thickness (L1 is 3.3 mm – p. 3, paragraph 72; 210 is 0.7 mm – p. 3, paragraph 67). Therefore, the transparent material (500) thickness is at least twice the thickness of the substrate (210) thickness.
Response to Arguments
Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive. The applicant has amended claim 13 to include the limitation, “with a reduced substrate-shielding effect” in the preamble.  However the above Office action makes it clear that such a limitation in the preamble has not been given any patentable weight.  The applicant has also amended claim 13 to include a limitation regarding the substrate width and length.  However the previously cited Mineshita still meets the new limitation.  The applicant has also amended claim 13 to include a limitation regarding the length and widths of the transparent material.  However the above Office action makes it clear that this limitation renders claim 13 (and its dependent claims) indefinite.  As for the new limitation regarding the first and second LED assemblies and the first and second wires, the above Office action discusses how the newly cited Tsai reference meets this new limitation.  Therefore claims 11-16, 18, and 20-24 stand rejected in the above Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        
/KEVIN QUINTO/Examiner, Art Unit 2817